Citation Nr: 0739038	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1983 to March 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the Cheyenne, Wyoming RO.  

The veteran had also initiated an appeal of the denial of 
service connection for tinnitus.  An April 2005 rating 
decision granted service connection for tinnitus.  
Consequently, this matter is not before the Board.  


FINDING OF FACT

It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence he had regarding his claim.  He has had the 
opportunity to respond, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  While he was not advised of the criteria for 
rating hearing loss, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as such criteria have no significance unless a claim 
is allowed, and this decision does not do so.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in March 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's SMRs are silent for complaints, findings, 
treatment or diagnoses relating to bilateral hearing loss.  
On October 1992 enlistment examination for the Air Force 
Reserve, the veteran did not report a medical history of 
hearing loss.  Audiometric testing was afforded; puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
25
LEFT
20
10
20
10
20

The veteran's DD 214 reflects he served in the Air Force as 
an Inventory Management Specialist.  

In a June 2004 statement, the veteran reported a 6-year 
military history of work as a forklift operator on flight 
lines and living very close to Air Force bases; he was not 
issued hearing protection in service.  Prior to service, he 
worked in a printing plant, and wore hearing protection.  He 
denied postservice noise exposure, stating he worked in an 
auto dealership, and his hobbies afforded limited noise 
exposure.  He reported that in the rare instances that he was 
exposed to noise, he always wore hearing protection.

On March 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
20
25
20
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  It was the examiner's opinion that due 
to the slight hearing loss and the amount of noise exposure 
in the military, it was at least as likely as not that the 
veteran's hearing loss was related to military noise 
exposure.

In his December 2005 VA Form 9, substantive appeal, the 
veteran questioned VA's decision, arguing that it was based 
upon a VA examination that was conducted "in a totally 
acoustically clean environment."

In October 2006 written argument, the veteran's 
representative argued that the veteran be afforded a medical 
examination by an Ear, Nose and Throat (ENT) specialist to 
determine the etiology and severity of his bilateral hearing 
loss as an audiologist conducted his March 2005 exam.  The 
representative further argued that the audiologist failed to 
take into consideration how the veteran's tinnitus would 
impact his bilateral hearing loss.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection of an organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if manifested to a compensable degree within a year 
of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the  
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

As the veteran worked on flight lines and lived near Air 
Force bases, it is likely (and not in dispute) that he was 
exposed to acoustic trauma in service.  The next threshold 
matter that must be addressed is whether he has a hearing 
loss disability by VA standards.  

The record does not include any competent (medical) evidence 
of a diagnosis of hearing loss disability by VA standards.  
On Air Force Reserves enlistment, more than one year after 
the veteran's separation from service, his hearing acuity was 
normal.  There is no competent evidence that a hearing loss 
disability was manifested in the first postservice year, and 
no basis in the record for establishing service connection 
for hearing loss disability on the basis that it became 
manifest in service, and persisted, or on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. §§ 1112, 1137).  

VA attempted to assist the veteran in establishing his claim 
by arranging for him to be examined to determine the presence 
and etiology of a hearing loss disability.  On audiological 
evaluation in March 2005, the veteran's hearing did not meet 
VA standards for hearing loss, and was found to be within 
normal limits, bilaterally.

The veteran argues that audiometry "in a totally 
acoustically clean environment" does not reflect actual 
impairment of function in everyday situations.  However, the 
use of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987.  See 
52 Fed. Reg. 44,117.  Notably, 38 C.F.R. § 4.82 provides for 
specific testing methodology to be employed in determining 
hearing impairment.  See also Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) (holding that the Secretary's policy for 
conducting audiological examinations in a sound-controlled 
room is valid).  This long-standing methodology was properly 
administered in the instant case; there is no evidence that 
the testing was misinterpreted.

The veteran's representative argues, in essence, that the 
veteran should be afforded a VA examination by an ENT 
specialist rather than an audiologist, and that the examining 
audiologist did not take into consideration the veteran's 
tinnitus when proffering his opinion.  However (and once 
again), 38 C.F.R. § 4.85 specifies that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist.  The audiological evaluation in this case was by 
such a person.  Furthermore, the examining audiologist has 
already opined that the veteran's slight hearing loss (which 
is less than a disability under VA standards) is at least as 
likely as not related to military noise exposure.  The 
veteran's service connection claim fails not for lack of a 
nexus opinion, but because he has yet to show that he has a 
hearing loss disability by VA standards.  

Because the record does not show a diagnosis of hearing loss 
disability, the Board finds that there is no valid claim of 
service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Hence, the claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


